                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  WESKAN AGENCY, LLC, a Kansas
  limited liability company,                     Case No. 2:18-cv-00356-DCN

                                                 MEMORANDUM DECISION AND
         Plaintiff,                              ORDER

         v.

  CGB DIVERSIFIED SERVICES, INC.
  dba DIVERSIFIED CROP INSURANCE
  SERVICES, a Louisiana Corporation;
  and CROP USA INSURANCE
  AGENCY, INC., an Idaho corporation

         Defendants.


                                  I. INTRODUCTION

       Before the Court is Plaintiff Weskan Agency, LLC’s (“Weskan”) Motion to

Remand. Dkt. 13. Having reviewed the record and briefs, the Court finds that the facts

and legal arguments are adequately presented. Accordingly, in the interest of avoiding

further delay, and because the Court finds that the decisional process would not be

significantly aided by oral argument, the Court will address the motion without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(2)(ii). For the reasons outlined below, the

Court finds good cause to GRANT the motion (Dkt. 13) and remand this case to state

court. As a result, all other motions currently pending before the Court (Dkt. 4; Dkt. 30)

are DISMISSED as MOOT.




MEMORANDUM DECISION AND ORDER - 1
                                   II. BACKGROUND

   A. Factual Background

         Weskan is a Kansas limited liability company with its primary place of business

in Lewiston, Idaho. Through its agents, Weskan solicited, procured, and submitted crop

insurance applications for farmers in the state of Kansas.

         Defendant CGB Diversified Services, Inc (“Diversified”) is a Louisiana

corporation that underwrites, sells, and adjusts crop insurance policies. Defendant Crop

USA Insurance Agency, Inc. (“Crop USA”) is a crop insurance company incorporated in

Idaho with its primary place of business in Lewiston, Idaho.

         In July 2011, Diversified entered a sales agent-company agreement with Crop

USA (Crop USA-Diversified Agency Agreement) (hereinafter “CDAA”). Pursuant to

this agreement, Crop USA acted as a general agent for Diversified, managed policy

premiums, and received payments derived from policies underwritten by Diversified. In

return, Diversified agreed to pay Crop USA commissions based upon a portion of the

premiums it collected.

         In September 2010, Crop USA entered into an independent agent contract with

Weskan (Crop-Weskan Agreement) (hereinafter “CWA”). Under the CWA, Weskan

agreed to solicit, procure, and submit applications for insurance coverage. In return,

Crop USA agreed to pay Weskan commissions from Crop USA’s own commissions

received from Diversified, after subtracting Crop USA’s administrative fee for those

sales.




MEMORANDUM DECISION AND ORDER - 2
      Under the CWA, Weskan solicited and sold crop insurance policies for crop year

2013, earning commissions in the amount of $137,773.64. However, Weskan never

received these commissions from Crop USA. This failure stemmed from Diversified’s

failure to pay Crop USA its commissions for crop year 2013 (in an amount exceeding

$137,773.64). As noted, Crop USA’s commission payments to Weskan were derived

from the commission payments that Crop USA received from Diversified.

      In 2014, Diversified cancelled the CDAA. However, it maintained its affiliation

and commission structure with Weskan. Weskan continued to solicit and sell insurance

policies for crop year 2014 (earning $136,379.89 in commissions), but, once again, did

not receive commission payments from Diversified.

      On July 11, 2018, Weskan filed its Complaint against Diversified and Crop USA

in the District Court for the Second Judicial District of Idaho, Nez Perce County. The

complaint alleges state law claims against Crop USA and Diversified. As against Crop

USA, Weskan alleges Breach of Contract (Count I), Breach of Covenant of Good Faith

and Fair Dealing (Count III), Accounting (Count IV), and Unjust Enrichment (Count V).

As against Diversified, Weskan alleges Breach of Contact (Count II), Brach of the

Convenant of Good Faith and Fair Dealing (Count III), Accounting (Count IV), Unjust

Enrichment (Count V), and Constructive Trust (Count VI).

   B. Procedural Background

      On August 13, 2018, Diversified removed this action to federal court. Diversified

contends that removal is proper because complete diversity exists between the actual



MEMORANDUM DECISION AND ORDER - 3
parties in this case. Although Weskan’s Complaint names a non-diverse defendant (Crop

USA) Diversified alleges that Weskan’s sole purpose for including Crop USA as a party

was to improperly or fraudulently prevent diversity jurisdiction under 28 U.S.C. § 1332.

Accordingly, Diversified asks the Court to disregard Crop USA’s citizenship for

purposes of determining whether complete diversity exists.

       Weskan filed a Motion to Remand this case back to state court on August 20,

2018. Dkt. 13. Weskan argues that the Court lacks diversity jurisdiction under 28 U.S.C.

§ 1332 because Crop USA and Weskan are both Idaho Citizens and Weskan did not

name Crop USA fraudulently or improperly.

                                    III. LEGAL STANDARD

       In deciding a motion to remand, the Court looks to whether the case was properly

removed to federal court in the first place. Salveson v. Western States Bankcard Ass’n,

731 F.2d 1423, 1426 (9th Cir. 1984). “Because of the ‘Congressional purpose to restrict

the jurisdiction of the federal courts on removal,’ . . . federal jurisdiction ‘must be

rejected if there is any doubt as to the right of removal in the first instance.’” Duncan v.

Steutzle, 76 F3d 1480, 1485 (9th Cir. 1996) (citations omitted). This “strong presumption

against removal means that the defendant always has the burden of establishing that

removal is proper.” See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

       Removal of a lawsuit based upon diversity of citizenship ordinarily requires

complete diversity of citizenship. However, an exception to the complete diversity

requirement exists where a non-diverse defendant has been fraudulently joined. Morris v.



MEMORANDUM DECISION AND ORDER - 4
Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).

       In assessing removability, courts typically look only to the plaintiff’s pleadings.

Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998), cert denied 525 U.S.

963 (1998). But where fraudulent joinder is claimed, “[t]he defendant seeking removal to

the federal court is entitled to present the facts showing the joinder to be fraudulent.”

Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998) (quoting McCabe v.

Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987)). The burden of proof is high:

“[f]raudulent joinder must be proven by clear and convincing evidence.” Hamilton

Materials, Inc. v. Dow Chemical Corp., 494 F.3d 1203, 1206 (9th Cir. 2007) (citing

Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 461 (2nd Cir. 1998)).

       “There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the

pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.’” GranCare, LLC v. Thrower, 889

F.3d 543, 548 (9th Cir. 2018) (quoting Hunter v. Philip Morris USA, 582 F.3d 1039,

1044 (9th Cir. 2009)). “Fraudulent joinder is established the second way if a defendant

shows that an individual joined in the action cannot be liable on any theory.” Id. (citation

and punctuation omitted) (emphasis added). “But if there is a possibility that a state court

would find that the complaint states a cause of action against any of the resident

defendants, the federal court must find that the joinder was proper and remand the case to

the state court.” Id. (citations and punctuation omitted).

       “A defendant invoking federal court diversity jurisdiction on the basis of

fraudulent joinder bears a heavy burden since there is a general presumption against


MEMORANDUM DECISION AND ORDER - 5
finding fraudulent joinder.” Id. (citations and punctuation omitted).

       In sum, if the facts alleged in Weskan’s Complaint, taken as true and drawing all

inferences in Weskan’s favor, can possibly state a claim under Idaho law against Crop

USA, there is no fraudulent joinder and the case must be remanded to state court. See

Knutson v. Allis-Chalmers Corp., 358 F. Supp. 2d 983, 993 (D. Nev. Feb. 23, 2005) (“[A]

plaintiff need only have one potentially valid claim against a non-diverse defendant” to

survive a fraudulent joinder challenge.).

                                     IV. DISCUSSION

   Diversified raises two theories in an attempt to justify federal jurisdiction. First, is the

doctrine of fraudulent joinder. Second is fraudulent misjoinder. The Court considers each

theory in turn.

   A. Fraudulent Joinder

       As noted above, one way to establish fraudulent joinder is to show that the

plaintiff is unable to establish a cause of action against the non-diverse party in state

court. See Hunter, 582 F.3d at 1044. Diversified argues that is the case here because the

same person, John Taylor, controls and can unilaterally settle any legal dispute between

Weskan and Crop USA. In support of this argument, Diversified cites deposition

testimony given by Mr. Taylor in 2013 and 2014 during a prior lawsuit. In his 2013

testimony, Mr. Taylor stated that he “own[ed] the majority of [Weskan].” Dkt. 20, at 6-7.

In 2014, he stated that he was the president and treasurer of Crop USA. Id. at 6. As a

result, Diverified claims Weskan cannot establish a cause of action against Crop USA in

Idaho state court because no justiciable case or controversy can exist between


MEMORANDUM DECISION AND ORDER - 6
organizations controlled by the same person.

       The Court finds this argument problematic for two reasons. First, Diversified’s

fraudulent joinder allegation relies solely on Mr. Taylor’s deposition testimony provided

in 2013 and 2014 during an unrelated lawsuit. Taylor’s testimony that he was President

and Treasurer of Crop USA identifies his positions within the corporation, but it does not

demonstrate his level of control within the company. The record does not refer to any

organizational documents such as shareholder agreements, bylaws, or operating

agreements that would define Mr. Taylor’s control in each organization. Although both

parties direct the Court to conflicting state and federal rules presuming a corporate

officer’s level of control, the Court cannot apply the rules without first examining the

organizational documents.

       Additionally, the relevant provisions of the Idaho Code do not support the

speculative argument that Mr. Taylor has sufficient control over Crop USA (an Idaho

corporation) to unilaterally settle its dispute with Weskan. In Idaho, the board of

directors, not a corporate officer, generally possesses “[a]ll corporate powers” and

responsibilities over the “business and affairs of the corporation.” I.C. § 30-29-801.

Further, a corporate officer’s authority derives from the corporation’s bylaws and duties

prescribed by the board of directors. I.C. § 30-29-841. Thus, under Idaho law, Mr.

Taylor’s position as President and treasurer does not automatically grant him unilateral

control to settle legal disputes between Weskan and Crop USA under Idaho law.

       Similarly, Mr. Taylor’s testimony in 2014 does not clearly establish his level of

control over Weskan. The Court does not know whether Weskan is member-managed or


MEMORANDUM DECISION AND ORDER - 7
manager-managed LLC; how many members and/or managers there are; or whether an

operating agreement exists. Any combination of answers to these questions affects who

can control an LLC. Thus, the Court is unable to determine whether Mr. Taylor could

unilaterally settle lawsuits on behalf of Weskan in 2014, let alone today.

       Even if the Court were to assume, arguendo, that Mr. Taylor was able to

unilaterally settle legal disputes between Crop USA and Diversified in 2013 and 2014,

the Court is still uncertain whether Mr. Taylor retains this level of control today.

Diversified attempts to shift the burden of proving that Mr. Taylor does not control both

companies to Weskan. However, for purposes of this motion, Diversified carries the

burden of establishing Mr. Taylor’s ownership, and without more evidence, the Court

cannot conclude whether Mr. Taylor has sufficient control over both companies to

unilaterally settle disputes between them.

       Simply put, Diversified has not adequately demonstrated that Weskan is unable to

establish a valid claim against Crop USA under Idaho law. As such, remand is proper.

See Hunter, 582 F.3d at 1046 (quoting Tillman v. R.J. Reynolds Tobacco, 340 F.3d 1277,

1279 (11th Cir. 2003) (“[I]f there is a possibility that a state court would find that the

complaint states a cause of action against any of the resident defendants, the federal court

must find that the joinder was proper and remand the case to the state court.”)).

   B. Fraudulent Misjoinder

       Diversified also alleges that Weskan fraudulently misjoined Crop USA to this

lawsuit because Weskan’s claims against Diversified are separate and apart from

Weskan’s claims against Crop USA. Thus, Diversified urges the Court to adopt the


MEMORANDUM DECISION AND ORDER - 8
doctrine of fraudulent misjoinder set forth in Tapscott v. MS Dealer Serv. Corp., 77 F.3d

1353 (11th Cir. 1996).

       “The Ninth Circuit has neither adopted nor rejected Tapscott.” Hampton v. Holper,

319 F. Supp. 3d 1204, 1210 (D. Nev. 2018) (adopted by Hampton v. Insys Therapeutics,

Inc., 319 F. Supp. 3d 1204 (D. Nev. 2018)). Although “a few decisions from within the

Ninth Circuit have adopted the fraudulent misjoinder doctrine established in Tapscott,”

Holper, 319 F. Supp. 3d at 1210, “the vast majority of district court cases within the

Ninth Circuit have refused to apply the doctrine.” Id. (quoting Stone–Jusas v. Wal–Mart

Stores, Inc., Case No. 2:14-cv-00669-JCM-NJK, 2014 WL 5341686, at *3 (D. Nev. Oct.

20, 2014)). Thus, “district courts within the Ninth Circuit have repeatedly and

consistently pooh-poohed the doctrine.” Id.

       “The reasons against [adopting] the [fraudulent misjoinder] doctrine are many and

persuasive.” Holper, 319 F. Supp. 3d at 1211 (quoting Thee Sombrero, Inc. v. Murphy,

No. EDCV15001004VAPSPX, 2015 WL 4399631, at *4 (C.D. Cal. July 17, 2015)). For

example, “the fraudulent misjoinder doctrine runs afoul of the well-settled rule that

federal jurisdiction is to be construed narrowly, that the fraudulent misjoinder doctrine

creates an unpredictable and complex rule, and that questions of joinder under state law

do not implicate federal subject matter jurisdiction. Id. (citing In re Prempro Prod. Liab.

Litig., 591 F.3d 613, 621-22 (8th Cir. 2010)).

       There is a “strong presumption against removal jurisdiction” and federal courts

reject invocation of such jurisdiction “if there is any doubt as to the right of removal in

the first instance.” Id. (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).


MEMORANDUM DECISION AND ORDER - 9
“Fraudulent misjoinder flips this maxim on its head by making cases removable that by §

1441’s plain terms should not be, effectively increasing the jurisdiction of federal courts

beyond what the rules envision.” Id. (quoting Early v. Northrop Grumman Corp., No.

2:13-CV-3130-ODW MRW, 2013 WL 3872218, at *3 (C.D. Cal. July 24, 2013)). As

such, adopting the fraudulent misjoinder doctrine is an improper expansion of federal

subject matter jurisdiction without legislative authorization. See Thee Sombrero, 2015

WL 4399631, at *4.

       Additionally, the fraudulent misjoinder doctrine requires a federal court to act

when the court admittedly has no jurisdiction over the case. Id. Indeed, the doctrine is

logically circular “in that it requires the Court first—in full recognition of the lack of

diversity jurisdiction—sever part of the case and only then find it has jurisdiction.” Id.

(quoting Perry v. Luu, Case No. 1:13-cv-00729-AWI-JLT, 2013 WL 3354446, at *5

(E.D. Cal. July 3, 2013)). “However, the authority to sever misjoined claims or

defendants under Rule 20 presumes the Court has jurisdiction to act.” Id. Thus,

“[n]umerous courts have found that the better approach is to require the defendant to

challenge the claimed misjoinder in state court and, if that court severs the claims and

diversity exists, to then seek removal to federal court.” Id. at 1211-12 (citing Osborn v.

Metropolitan Life Ins. Co., 341 F.Supp.2d 1123, 1127 (E.D. Cal. 2004)).

       For these reasons, the Court declines to apply Diversified’s proposed fraudulent

misjoinder theory. Diversified, as the removing party, bears a heavy burden of persuasion

to justify removal, and if there is any doubt as to whether removal was proper in the first

place, remand is required. See Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996).


MEMORANDUM DECISION AND ORDER - 10
Here, Diversified has failed to meet this burden. The Court, therefore, GRANTS

Weskan’s Motion to Remand.

                                      V. ORDER

IT IS HEREBY ORDERED:

      1.     Plaintiff’s Motion to Remand (Dkt. 13) is GRANTED. This action is

             remanded to the Second Judicial District of the State of Idaho, Nez Perce

             County, and the Clerk is directed to take the steps necessary to effectuate

             that remand.

      2.     All other motions currently pending is this case (Dkt. 4; Dkt. 30) are

             DISMISSED as MOOT.


                                                DATED: March 31, 2019


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 11
